EXAMINER’S COMMENTS

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2021 has been entered.
Closest Prior Art
US Patent/US Patent Publication
Beatty, US 2016/0125449 recited paper #20201026 mailed November 3, 2020, is the closest prior art. Forward citations of Beatty failed to reveal closer prior art. Forward/backward citations of Beatty, US 10,580,029, failed to reveal closer prior art. Beatty alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Non-Patent Literature
M2 Presswire, Item U, is the closest non-patent literature prior art. M2 Presswire alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2011/0029344 (Weiler et al.) February 3, 2011, discloses: The method includes receiving a communication in an enterprise resource planning (ERP) system.  The ERP system has a purchasing transaction configured for communicating with each of multiple vendor systems for performing the acquisitions.  The received communication is sent wirelessly from a mobile device operated by a user.  The mobile device is configured for obtaining information from the user in a process compatible with the purchasing transaction for generating a purchase order in the ERP system.  The method includes generating the purchase order in the ERP system.
US 2013/0226738 (Sharma et al.) August 29, 2013, discloses: A system is described for flipping of purchase orders into invoices within an e-procurement software tool.  When a purchase order is sent to a supplier network/portal system, information of the items is retrieved from the purchase order, which is stored on a computer readable storage medium of the supplier network/portal system, followed by comparing the item inputs or pre-determined fields on the invoice with purchase orders to obtain a first compared output, followed by comparing the first compared output with a tolerance limit to obtain a second compared output, followed by copying and flipping the information into the invoice.
US 2016/0232470 (Zhou) August 11, 2016, discloses: The method further comprises receiving, by the processor, the input parameter, saving, by the processor, the input parameter, determining, by the processor and from the linked list, a subsequent business function that depends on the target business function, presenting, by the processor, a subsequent form associated with the subsequent business function, and applying, by the processor, a visual indicator to the subsequent business function in the linked list.  The method can further include automatically populating, by the processor, a field within a subsequent form with the input parameter.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        February 8, 2021